Exhibit 10.2

 

PROVIDIAN FINANCIAL CORPORATION
2000 STOCK INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD

 

Providian Financial Corporation, a Delaware corporation (the “Company”), hereby
awards to the Participant named below, subject to the terms and conditions set
forth in this Non-Qualified Stock Option Award (“Agreement”) and the Company’s
2000 Stock Incentive Plan (the “Plan”), as amended from time to time, the right
and option to purchase all or any part of the shares of the Company’s Common
Stock, at the exercise price and otherwise on the terms and conditions set forth
in this Agreement.

 

Grant Date:

 

Name of Participant (“Grantee”):

 

Number of Optioned Shares:

 

Exercise Price:

 

The Plan and
Other Agreements

The terms and conditions of the Plan are incorporated into this Agreement by
reference. Unless otherwise defined in this Agreement, capitalized terms used in
this Agreement are used as defined in the Plan.

 

 

 

This Agreement and the Plan constitute the entire understanding between Grantee
and the Company regarding this Stock Option Award. Any prior agreements or
understandings related to the subject herein are superseded.

 

 

Expiration of
Option

The option shall expire on the 10th anniversary of the Grant Date, or, if
earlier, at the earliest of the following:

 

 

 

•     immediately on termination of Grantee’s Service for Cause;

•     90 days after the termination of Grantee’s continuous Service for any
reason other than Cause, death, Disability, or Retirement; or

•     five years after Grantee’s death, determination of Disability, or
Retirement.

 

 

 

Notwithstanding the foregoing, the option is exercisable no later than the last
trading day on or before the expiration date.

 

 

Vesting

The option shall vest and may be exercised in full on [ ], 20[ ] or, if earlier,
on the date of the 20[ ] Annual Meeting of Shareholders of the Company, subject
to your continued Service as of the vesting day. The vesting and exercisability
of the option may be accelerated under certain circumstances, as provided in the
Plan.

 

 

Voting and Other
Rights

Until the person electing to exercise the option has exercised the option and
paid the exercise price of the optioned shares to be purchased, the person so
electing shall possess no rights as a stockholder with respect to any such
shares.

 

--------------------------------------------------------------------------------


 

Restrictions on
Transfer

The option shall not be transferable by Grantee other than by Grantee’s will or
by the laws of descent and distribution. The option shall be exercised during
Grantee’s lifetime only by Grantee or Grantee’s guardian or legal
representative.

 

 

 

Grantee agrees to comply with the Company’s policies and procedures, including
the Insider Trading Policy, and with applicable regulatory requirements, if any,
in connection with the exercise of options or the purchase or sale of Providian
common stock. In addition, Grantee understands that Grantee may not be able to
exercise any of the options issued to Grantee under the Plan in a “cashless”
exercise.

 

 

Applicable Law

This Agreement will be construed under the laws of the State of California.

 

--------------------------------------------------------------------------------